Order entered December 17, 2018




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                  No. 05-18-01051-CR

                         EX PARTE BRADRICK J. COLLINS

                    On Appeal from the County Criminal Court No. 5
                                 Dallas County, Texas
                         Trial Court Cause No. M17-18553-F

                                        ORDER
      Before the Court is appellant’s December 10, 2018 motion to supplement the clerk’s

record with an exhibit consisting of an alleged email exchange between himself and the

prosecutor on a separate case currently on appeal as cause no. 05-18-00498-CR. Appellant’s

motion is DENIED.


                                                  /s/   CRAIG STODDART
                                                        JUSTICE